DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claims 36-40 and 42-46 are pending.
Claim 42 has been withdrawn.
Claims 36-40 and 43-46 are under examination.

Priority
In view of the amendments to the claims, the priority date for the present claims has been changed to 29 February 2008, the filing date for EP 08250703.9.


35 USC § 103(a) rejections withdrawn 
The rejections of claims 36-40 and 43 - 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gittelman et al (J Urol. 2008, 180:1986-1992, IDS, cited previously) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007 cited previously) and Klotz et al (BJU Intl, 102:1531-1538, 2008 cited previously) are withdrawn in view of Applicant’s amendment to claim 36. 

The rejections of claims 36-40 and 43 - 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Gittelman et al (J Urol. 2008, 180:1986-1992, IDS cited previously) in view of (Studer et al, Eur Urol, 53, 941-949, 2008 cited previously) and Klotz et al (BJU Intl, 102:1531-1538, 2008 cited previously) are withdrawn in view of Applicant’s amendment to claim 36.

35 USC § 103(a) rejections maintained 
The rejections of claims 36-40 and 43 -46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS cited previously) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007 cited previously) are maintained. 
	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.  
Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients (PSA > 50 ng/ml) (page 5, 1st column). 
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod’s androgen suppression therapy to high risk patients to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Van Poppel and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Boccon-Gibod’s androgen suppression therapy to high risk patients to have a method of method of treating prostate cancer comprising testing the prostate specific antigen (PSA) of a potential subject, selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L and administering an initial dose of degarelix ranging from about 160 mg to about 320 mg to the subject; and administering at least one maintenance dose of degarelix ranging from about 60 mg to 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 to 36 days after the previous dose of degarelix.

Applicant argues that Van Poppel broadly summarizes a clinical study to assess the "long-term efficacy and safety of different maintenance dosing regimens of degarelix" in prostate cancer patients. Applicant argues that Van Poppel provides no guidance for selecting the recited combination. Applicant argues that Van Poppel discloses initiation doses of degarelix that include 200 or 240 mg but is silent regarding administering the starting dose as two injections of 120 mg each. 
Applicant’s arguments have been considered but are not persuasive.  The initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.
Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
MPEP 2144.05(II)(B) recites that there is a motivation to optimize result-effective variables. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process
Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg from 28 days to 
	In addition, Van Poppel disclose treating prostate cancer in patients with metastatic cancer, which has been interpreted as treating an advanced stage prostate cancer.  Furthermore, Boccon-Gibod disclose that androgen suppression therapy can be indicated in patients with a shorter life expectance, particularly if there are poor risk factors. These patients would encompass patients with advanced stage prostate cancer.
	
In response to Applicant’s argument that Van Poppel does not specifically teach 
reducing PSA in that patient subgroup, the limitations “wherein the subject's prostate-specific antigen (PSA) level is reduced compared to a baseline PSA level before administration over the duration of treatment” and “wherein the treated subject has
at least a 95% likelihood of having a therapeutically low serum testosterone level of less
than or equal to 0.5 ng/ml by day 28 of treatment” simply states a characterization or conclusion of the results of the active method steps of administering an initial dose of degarelix of about 240 mg given as two injections of about 120 mg each and administering at least one maintenance dose of degarelix of about 80 mg as one injection to a subject over 12 months. The “wherein” clause would not be considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 

In response Applicant’s argument that Boccon-Gibod does not disclose



The rejections of claims 36-40 and 43-46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS cited previously) in view of Studer et al (Eur Urol, 53, 941-949, 2008, published on line on 27 December 2007 cited previously) are maintained. 
	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.   
	Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3). 
One of ordinary skill in the art would have been motivated to apply Studer’s  androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Studer and Van Poppel both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Studer’s androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to have a method of treating prostate cancer comprising testing the prostate specific 

Applicant argues as above that Van Poppel fails to disclose the specific treatment method recited in the amended claims, a method of treating advanced stage prostate cancer in a subject, administering an initial dose of degarelix of about 240 mg given as two injections of about 120 mg each, administering at least one maintenance dose of degarelix of about 80 mg as one injection to a subject over 12 months and reducing the subject's PSA level compared to baseline. Applicant argues that Van Poppel provides no guidance for selecting the recited combination. 
In response, as described above, the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.
In addition, as discussed above, in response to Applicant’s argument that Van Poppel does not specifically teach reducing PSA in that patient subgroup, the limitations “wherein the subject's prostate-specific antigen (PSA) level is reduced compared to a baseline PSA level before administration over the duration of treatment” and “wherein the treated subject has at least a 95% likelihood of having a therapeutically low serum testosterone level of less than or equal to 0.5 ng/ml by day 28 of treatment” simply states a characterization or conclusion of the results of the active method steps of administering an initial dose of degarelix of about 240 mg given as two injections of 

Summary
Claims 36-40 and 43-46 stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642